Exhibit 10.42

PRIVILEGED AND CONFIDENTIAL

MONITORING AND REPORTING AGREEMENT

This MONITORING AND REPORTING AGREEMENT, dated as of March 31, 2010 (this
“Agreement”) is entered into by and among National Benefit Life Insurance
Company, a New York life insurance company (“NBLIC”) and American Health and
Life Insurance Company, a Texas life insurance company (“AHL”).

WHEREAS, as of the date hereof, NBLIC and AHL have entered into certain
agreements, including that certain 90% Coinsurance Agreement (the “Coinsurance
Agreement”);

WHEREAS, pursuant to such Coinsurance Agreement, NBLIC, as the ceding company,
has agreed to cede to AHL, and AHL, as the reinsurer, has agreed to assume from
NBLIC, certain liabilities relating to the term life insurance policies being
reinsured thereunder;

WHEREAS, the parties hereto recognize that, as an 90% quota share reinsurer, AHL
has a substantial economic stake in the management and administration of the
Reinsured Policies and Covered Liabilities (as such terms are defined in the
Coinsurance Agreement); and

WHEREAS, the parties agree that NBLIC should have flexibility with respect to
the management, administration and financial performance of the Reinsured
Policies and Covered Liabilities in accordance with the Coinsurance Agreement;

WHEREAS, the parties have nevertheless agreed that AHL shall have the right to
monitor the management, administration and financial performance of the
Reinsured Policies in accordance with this Agreement;

NOW THEREFORE, in consideration of the respective covenants, agreements,
representations and warranties of the parties herein contained in the
Coinsurance Agreement and for other good and valuable consideration (the receipt
and sufficiency of which are hereby acknowledged by each of the parties), the
parties agree as follows:

ARTICLE I

MONITOR

Section 1.1    For so long as Citigroup Inc. or any of its affiliates
(“Citigroup”) remains the ultimate controlling company of AHL, NBLIC shall allow
AHL and any reasonable number of counsel, financial advisors, accountants,
actuaries and other representatives of AHL, reasonable access, upon reasonable
advance notice and during normal business hours to the facilities, documents,
information, auditors, actuaries, outside advisors and relevant personnel of
NBLIC, or any party providing administrative services to NBLIC, related to the
management, administration and financial performance of the Reinsured Policies
and Covered Liabilities. Such individual (or individuals) representing AHL shall
be referred to herein as a “Monitor”. AHL shall ensure that a Monitor, in
performing his or her duties, shall not disrupt the normal operations of NBLIC
in any material respect. Notwithstanding the foregoing or any other provision of
this Agreement, NBLIC shall not be obligated to provide such access to any
facilities, documents, information, auditors, actuaries, outside advisors and
relevant personnel of



--------------------------------------------------------------------------------

NBLIC or any party providing administrative services to NBLIC to the extent that
doing so would violate applicable law or jeopardize the protection of an
attorney-client privilege; provided that, in either circumstance, the parties
will cooperate in good faith to determine a manner in which information can be
shared so as to not violate applicable law or jeopardize the protection of an
attorney-client privilege, as applicable.

Section 1.2    All costs and expenses associated with the Monitor or the
activities of the Monitor shall be borne by AHL; provided, however, AHL shall
only reimburse NBLIC for any reasonable out-of-pocket costs that NBLIC incurs in
providing assistance to the Monitor in connection with this Agreement. NBLIC
will provide AHL with an invoice for any reimbursable costs within 20 days
following the end of the month in which the costs are incurred. The invoice will
be in a form mutually agreeable to AHL and NBLIC. Any amounts due NBLIC must be
paid by AHL within 30 days following AHL’s receipt of NBLIC’s invoice.

Section 1.3    Subject to the provisions of Section 2.1, NBLIC shall use
reasonable best efforts to assist and cooperate with the Monitor in providing
access to the relevant experience data, books, records, documents, information
and relevant personnel of NBLIC or any party providing administrative services
to NBLIC related to the Reinsured Policies and Covered Liabilities.

ARTICLE II

ACCESS

Section 2.1    In no event shall any Monitor have access to any portion of
NBLIC’s Network; provided, however, this Section 2.1 shall not be construed in
any way whatsoever to (i) supersede the rights of the parties pursuant to the
access to books and records provisions contained within Article XII of each of
the Coinsurance Agreement or (ii) limit the Monitor’s access in any way
whatsoever to the data in the Network. “Network” shall mean NBLIC’s information
technology systems (or such systems of a third party operated on behalf of
NBLIC), including all data they contain and all computer software and hardware
related to the Reinsured Policies and Covered Liabilities.

Section 2.2    When a Monitor is at NBLIC’s facilities, he or she shall comply
with all generally applicable policies, procedures and regulations of NBLIC, to
the extent that such polices, procedures and regulations have been disclosed to
AHL or such Monitor.

Section 2.3    When any Monitor enters or is within NBLIC’s premises, such
Monitor must establish his or her identity to the satisfaction of security
personnel and comply with all security directions given by them, including
directions to display any identification cards provided by NBLIC.

ARTICLE III

FINANCIAL AND MONITORING REPORTS

Section 3.1    For so long as Citigroup remains the ultimate controlling company
of NBLIC and AHL, NBLIC will provide AHL with an accurate and complete copy of
the Monthly



--------------------------------------------------------------------------------

Account Balance Report (as defined in the Coinsurance Agreement) no later than
the third (3rd) business day following the last calendar day of each month, and
such other information as may be necessary, in order for each party hereto to
record the monthly financial results of the Coinsurance Agreement within the
same financial reporting period.

Section 3.2    For so long as Citigroup remains the ultimate controlling company
of AHL, within twenty (20) business days after the end of each calendar month
NBLIC shall provide AHL with the reports specified on Schedule A attached
hereto, in each case in such format as utilized by NBLIC at such time.

Section 3.3    For so long as Citigroup remains the ultimate controlling company
of AHL, within twenty (20) business days after the end of each calendar quarter,
NBLIC shall provide AHL accurate and complete copies of the following: (i) the
Quarterly Lapse Report and (ii) the Quarterly Mortality Report in each case in
such format as utilized by NBLIC at such time.

Section 3.4    For so long as Citigroup remains the ultimate controlling company
of AHL, in addition to the reports described in Sections 3.1, 3.2 and 3.3
hereto, the parties hereto agree that NBLIC shall provide AHL copies of any
other reports that are produced by NBLIC or may reasonably be produced by NBLIC
relating to the Reinsured Policies and/or Covered Liabilities which AHL, in its
reasonable discretion, determines are reasonably necessary for its review.

ARTICLE IV

CONFIDENTIALITY

Section 4.1    In performing its monitoring rights under this Agreement, AHL
will comply (and will cause all Monitors to comply) with the terms and
conditions of Section 22.10 of the Coinsurance Agreement regarding Confidential
Information (as defined therein).

ARTICLE V

TERMINATION

Section 5.1    This Agreement shall remain in effect until the earlier to occur
of (i) the termination of the Coinsurance Agreement, or (ii) Citigroup no longer
being the ultimate controlling company of AHL.

ARTICLE VI

MISCELLANEOUS

Section 6.1    AHL shall indemnify and hold NBLIC, its affiliates and their
directors, officers, employees and successors (the “NBLIC Indemnified Party”)
harmless against any damages, costs and out-of-pocket expenses (including
reasonable attorneys’ fees) arising from or in connection with (a) AHL’s or any
Monitor’s breach of its confidentiality obligations hereunder, (b) AHL’s or any
Monitor’s violation of applicable law in connection with this Agreement, or the
information or access provided pursuant to this Agreement, (c) any negligent



--------------------------------------------------------------------------------

or intentional misconduct of AHL or any Monitor in connection with any
monitoring permitted or access provided under this Agreement or (d) injury to or
death of any person, or loss of or damage to tangible property, to the extent
caused by the AHL or any Monitor.

Section 6.2    This Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.
This Agreement may not be assigned by the parties hereto without the requirement
of the consent of the other party, which consent shall not be unreasonably
withheld, delayed or conditioned.

Section 6.3    This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to the choice of
law principles thereof.

Section 6.4    This Agreement may not be amended without the prior written
consent of all parties hereto. This Agreement may be executed in one or more
counterparts, each of which together shall be deemed an original, but all of
which together shall constitute one and the same instrument.

[Remainder of page intentionally blank]



--------------------------------------------------------------------------------

This MONITORING AND REPORTING AGREEMENT is executed by the parties duly
authorized officers on the dates indicated below with an effective date of
March 31, 2010.

 

AMERICAN HEALTH AND LIFE INSURANCE COMPANY By:   /s/ Dava S. Carson   Name:  
Dava S. Carson   Title:   President and CEO NATIONAL BENEFIT LIFE INSURANCE
COMPANY By:   /s/ Larry Warren   Name:   Larry Warren   Title:   EVP and Chief
Actuary